Title: Charles Clay to Thomas Jefferson, 5 December 1815
From: Clay, Charles
To: Jefferson, Thomas


          
            C. Clay to Mr Th. Jefferson
             Dec. 5.—15
          
          as you appeard pleased with the sample of Potatoes the Servant brought the Other Day Mrs Clay by Bob Sends you a few more for seed, She Says her mode of Cultivating them in the Garden, is to plant a fine large Single potatoe, uncut in a hill, that by doing so, she has had the finest large potatoes & greatest in Number, of all the Modes she has tryed, that by Cuting, she thinks the Vigor of the plant is lessened, the produce Smaller in size & fewer in Number, that by planting the Small Ones the produce is similar to that from Cutings, & constantly decline from year to year if persisted in, until a fine potatoe is not to be expected.—please except our friendly Salutations.
        